        Case 20-21757-VFP         Doc 23     Filed 11/17/20 Entered 11/17/20 14:21:09             Desc Main
                                             Document Page 1 of 1
    Marie-Ann Greenberg, MAG-1284
    Marie-Ann Greenberg, Standing Trustee
    30 TWO BRIDGES ROAD
    SUITE 330
    FAIRFIELD, NJ 07004-1550
    973-227-2840
    Chapter 13 Standing Trustee
                                                                 UNITED STATES BANKRUPTCY COURT
                                                                 DISTRICT OF NEW JERSEY
   IN RE:
   LOURDE MONCION-ANORVE                                         Case No.: 20-21757VFP

                                                                 HEARING DATE: 12/17/2020

                          TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN


    Marie-Ann Greenberg, the Chapter 13 Standing Trustee by way of objection to the Debtor's proposed
plan respectfully objects as follows:
        Debtor has failed to list all assets or income in violation of 11 U.S.C. Sections 521(a)(1)(B)(i) and
    521(a)(1)(B)(ii).
           Specifically, Schedule A fails to list the value of Adams Ave consistent with CMA supplied.
       The plan provides for payment on unsecured claims of less than that which would be distributed
    upon liquidation under Chapter 7, as prohibited by 11 U.S.C. Section 1325(a)(4).
           Specifically, Combined equity in the properties requires a 100% plan.

          Debtor has failed to provide proof of income.
           The debtor has failed to provide proof of current income. A paystub from debtor’s employer
           dated no later than two weeks prior to the 341 date must be submitted.


        Debtor(s) failed to meet the requirements of 521(e)(2)(A)(i), in that the debtor(s) failed to produce a
     copy of the most recently filed pre-petition tax return or transcript thereof.


   WHEREFORE, Marie-Ann Greenberg, the Chapter 13 Standing Trustee prays that confirmation of the Debtor's
Chapter 13 plan in its present form be denied and the case be dismissed.


Dated: November 17, 2020                                          By:   /S/Marie-Ann Greenberg
                                                                        Marie-Ann Greenberg, Esquire
                                                                        Chapter 13 Standing Trustee
